IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                September 2020 Term
                                 _______________                       FILED
                                                                   October 14, 2020
                                   No. 20-0113                         released at 3:00 p.m.
                                 _______________                   EDYTHE NASH GAISER, CLERK
                                                                   SUPREME COURT OF APPEALS
                                                                        OF WEST VIRGINIA
                                     IN RE: P.F.

      ____________________________________________________________

                   Appeal from the Circuit Court of Logan County
                       The Honorable Joshua Butcher, Judge
                             Civil Action No. 19-JA-77

               REVERSED AND REMANDED WITH DIRECTIONS

      ____________________________________________________________

                            Submitted: September 15, 2020
                               Filed: October 14, 2020

Maggie J. Kuhl, Esq.                       Patrick Morrisey, Esq.
The Kuhl Law Office                        Attorney General
Hurricane, West Virginia                   S. L. Evans, Esq.
Counsel for Petitioner                     Assistant Attorney General
                                           John M. Masslon, II, Esq.
Rebecca E. Mick, Esq.                      Assistant Solicitor General
Logan, West Virginia                       Charleston, West Virginia
Guardian ad Litem for the                  Counsel for Respondent
Infant child, P.F.                         Department of Health and Human
                                           Resources



CHIEF JUSTICE ARMSTEAD delivered the Opinion of the Court.
                              SYLLABUS BY THE COURT


              1.     “This Court reviews the circuit court’s final order and ultimate

disposition under an abuse of discretion standard. We review challenges to findings of fact

under a clearly erroneous standard; conclusions of law are reviewed de novo.” Syl. Pt. 1,

in part, Napoleon S. v. Walker, 217 W. Va. 254, 617 S.E.2d 801 (2005).

              2.     “Questions relating to . . . custody of the children are within the sound

discretion of the court and its action with respect to such matters will not be disturbed on

appeal unless it clearly appears that such discretion has been abused.” Syl., in part, Nichols

v. Nichols, 160 W. Va. 514, 236 S.E.2d 36 (1977).

              3.     “In . . . custody matters, we have traditionally held paramount the

best interests of the child.” Syl. Pt. 5, in part, Carter v. Carter, 196 W. Va. 239, 470 S.E.2d

193 (1996).

              4.     “Where the issue on an appeal from the circuit court is clearly a

question of law or involving an interpretation of a statute, we apply a de novo standard of

review.” Syl. Pt. 3, in part, Alden v. Harpers Ferry Police Civil Serv. Comm’n, 209 W. Va.

83, 543 S.E.2d 364 (2001).

              5.     “Where the language of a statute is free from ambiguity, its plain

meaning is to be accepted and applied without resort to interpretation.” Syl. Pt. 2, Crockett

v. Andrews, 153 W. Va. 714, 172 S.E.2d 384 (1970).
              6.      “A statutory provision which is clear and unambiguous and plainly

expresses the legislative intent will not be interpreted by the courts but will be given full

force and effect.” Syl. Pt. 2, State v. Epperly, 135 W. Va. 877, 65 S.E.2d 488 (1951).

              7.      “West Virginia Code § [49-4-114(a)(3) (2015)]              provides for

grandparent preference in determining adoptive placement for a child where parental rights

have been terminated and also incorporates a best interests analysis within that

determination by including the requirement that the DHHR find that the grandparents

would be suitable adoptive parents prior to granting custody to the grandparents. The

statute contemplates that placement with grandparents is presumptively in the best interests

of the child, and the preference for grandparent placement may be overcome only where

the record reviewed in its entirety establishes that such placement is not in the best interests

of the child.” Syl. Pt. 4, Napoleon S. v. Walker, 217 W. Va. 254, 617 S.E.2d 801 (2005).

               8.     “By specifying in West Virginia Code § [49-4-114(a)(3) (2015)] that

the home study must show that the grandparents ‘would be suitable adoptive parents,’ the

Legislature has implicitly included the requirement for an analysis by the Department of

Health and Human Resources and circuit courts of the best interests of the child, given all

circumstances of the case.” Syl. Pt. 5, Napoleon S. v. Walker, 217 W. Va. 254, 617 S.E.2d

801 (2005).

              9.      “Child abuse and neglect cases must be recognized as being among

the highest priority for the courts’ attention. Unjustified procedural delays wreak havoc on

a child’s development, stability and security.” Syl. Pt. 1, in part, In the Interest of Carlita

B., 185 W. Va. 613, 408 S.E.2d 365 (1991).
              10.    “[M]atters involving the abuse and neglect of children shall take

precedence over almost every other matter with which a court deals on a daily basis, and it

clearly reflects the goal that such proceedings must be resolved as expeditiously as

possible.” Syl. Pt. 5, in part, In the Interest of Carlita B., 185 W. Va. 613, 408 S.E.2d 365

(1991).
ARMSTEAD, Chief Justice:

               Petitioner Grandmother, P.F. (“Grandmother”), appeals the circuit court’s

January 7, 2020, order denying her motion to intervene in the abuse and neglect proceeding

regarding her infant grandchild, P.F. (“child”). 1 She argues that the circuit court erred by

1) denying her motion to intervene, 2) denying her request for custody of the child, and 3)

failing to provide her with a meaningful opportunity to be heard. Grandmother notes that

this Court has held that our grandparent preference statute, W. Va. Code § 49-4-114(a)(3)

(2015), “contemplates that placement with grandparents is presumptively in the best

interests of the child, and the preference for grandparent placement may be overcome only

where the record reviewed in its entirety establishes that such placement is not in the best

interests of the child.” Syl. Pt. 4, in part, Napoleon S. v. Walker, 217 W. Va. 254, 617

S.E.2d 801 (2005). Grandmother asserts that the circuit court’s order “is void of any

language addressing the best interest of the child.”

               After review, we conclude that under the specific facts of this case, a remand

to the circuit court is necessary for an evidentiary hearing consistent with our ruling herein.

The purpose of this evidentiary hearing is for the circuit court to comply with syllabus point

four of Napoleon S., and determine whether the preference for grandparent placement is in

the child’s best interest.




       1
          Consistent with our long-standing practice in cases with sensitive facts, we use
initials to identify the parties. See, e.g., State v. Edward Charles L., 183 W. Va. 641, 645
n.1, 398 S.E.2d 123, 127 n.1 (1990).

                                              1
                I. FACTUAL AND PROCEDURAL BACKGROUND

              In May of 2019, the Department of Health and Human Resources (“DHHR”)

filed an application for emergency custody of the then two-month old child. It appears that

the child was living with her mother, M.F. (“Mother”), in the same residence as

Grandmother in May of 2019. The allegations set forth in the DHHR’s petition for

immediate custody of the child are as follows:

              It is being reported that [M.F.] is the mother to [the child].
              Also, in the home is the grandmother. It is stated that [Mother]
              is known to have mental health issues and has had her rights
              terminated in the past to her other child, thought to be from
              those mental health concerns. . . . It is stated that
              [Grandmother] was trying to file a DVPO on [Mother] because
              of mental health issues and [Mother] making the statements
              that her and her daughter [sic] eyes were dilated from
              something not being right in the house, but could not elaborate
              on what was not right about the house or causing the condition.
              [Grandmother] thought that [Mother] was making the
              statement because of her mental health issues or because she
              could have been under the influence of something.

              After the DHHR filed this petition, the child was placed in foster care. On

October 8, 2019, Grandmother filed a motion to intervene in which she asserted the

following: 1) she is the child’s grandmother; 2) she recognized the severity of Mother’s

issues, including her extensive drug abuse and mental instability; 3) she had an approved

DHHR home study; 4) she had experience with adoption and foster children; 5) she is

mentally competent and physically capable of taking care of the child; 6) she will protect




                                             2
the child from Mother; 7) she assisted Child Protective Services in locating the child; 2 and

8) she had complied with all requests from the DHHR. Grandmother requested that she be

allowed to intervene in this matter, that the child be placed in her custody or, in the

alternative, that she receive regular visitation with the child.

              The circuit court held a hearing on the motion to intervene on October 17,

2019. This was not an evidentiary hearing. However, counsel for Grandmother proffered

that she “has an approved home study through the [DHHR], and has completed both the

[DHHR]’s Pre-Service Homefinding Policy Orientation and the Parent Resource for

Information, Development and Education classes.” The DHHR and the guardian ad litem

(“GAL”) objected to Grandmother’s motion to intervene. Further, the DHHR “objected to

placement of [the child] with [Grandmother].”

              By order entered on January 7, 2020, the circuit court denied the motion to

intervene but ordered Grandmother to have supervised visitation with the child for two

hours per week. The circuit court’s order also provided that Grandmother “desires both

temporary and permanent placement of the subject child, and that she could enjoy preferred

status for such request as biological grandparent, the Court directs [DHHR] to consider her




       2
         While the DHHR’s petition for immediate custody of the child provided that
Mother and child were living in the same home as Grandmother, it also stated that “[o]n
May 24, 2019, the [child] was found at a residence in Boone County . . . and placed in
foster care.” Grandmother’s motion to intervene provided that she “assisted Child
Protective Services in locating the subject child when CPS was looking for her.” However,
the DHHR’s brief to this Court provides the child “was located in a residence in Boone
County . . . without the assistance” of Grandmother.

                                               3
for temporary placement – to consider both her appropriateness as a care-giver and the

adequacy or safety of her home.” While the circuit court’s order noted that the DHHR and

GAL objected to Grandmother’s request that the child be placed in her custody, the order

does not state the basis for their objections. Regarding placement, the circuit court ordered

that “[t]he status quo [i.e. the foster care placement] shall be maintained regarding custody

and placement of [the child] until further Order of the Court.”

              Following entry of the circuit court’s order, Grandmother filed the instant

appeal. 3

                             II. STANDARD OF REVIEW

              This matter originated as an abuse and neglect case filed by the DHHR

against the biological parents of the child. According to the DHHR, the parental rights of

both biological parents have now been terminated.            However, the circuit court’s

termination of the parents’ parental rights is not addressed in this appeal. Instead, the

matter before this Court involves Grandmother’s attempt to intervene and to be considered

as a placement option for the child.




       3
         Grandmother filed a motion for reconsideration of her motion to intervene on
February 3, 2020. The circuit court denied this motion by order entered on February 21,
2020, noting that Grandmother had presented nothing in her request for reconsideration
that warranted the granting of relief.



                                             4
              Generally, “[t]his Court reviews the circuit court’s final order and ultimate

disposition under an abuse of discretion standard. We review challenges to findings of fact

under a clearly erroneous standard; conclusions of law are reviewed de novo.” Syl. Pt. 1,

Napoleon S. v. Walker, 217 W. Va. 254, 617 S.E.2d 801 (internal citation omitted).

Additionally, “[q]uestions relating to . . . custody of the children are within the sound

discretion of the court and its action with respect to such matters will not be disturbed on

appeal unless it clearly appears that such discretion has been abused.” Syl., in part, Nichols

v. Nichols, 160 W. Va. 514, 236 S.E.2d 36 (1977). Further, “[i]n . . . custody matters, we

have traditionally held paramount the best interests of the child.” Syl. Pt. 5, in part, Carter

v. Carter, 196 W. Va. 239, 470 S.E.2d 193 (1996).

              This case requires us to examine our grandparent preference statute, W. Va.

Code § 49-4-114(a)(3). We have held that “[w]here the issue on an appeal from the circuit

court is clearly a question of law or involving an interpretation of a statute, we apply a de

novo standard of review.” Syl. Pt. 3, Alden v. Harpers Ferry Police Civil Serv. Comm’n,

209 W. Va. 83, 543 S.E.2d 364 (2001) (internal citation omitted). Mindful of these

applicable standards, we now consider the parties’ arguments.

                                      III. ANALYSIS

              This case presents a number of overlapping procedural and substantive

concerns regarding our grandparent preference statute, and a party’s right to be heard in an

abuse and neglect proceeding pursuant to W. Va. Code § 49-4-601(h) (2019). The issues

can be placed into two broad categories: 1) Grandmother’s ability to participate in the abuse


                                              5
and neglect proceeding, and 2) the application of the grandparent preference statute to the

specific facts of this case. 4 Before addressing these two issues, we emphasize that “the

best interests of the child is the polar star by which decisions must be made which affect

children.” Michael K.T. v. Tina L.T., 182 W. Va. 399, 405, 387 S.E.2d 866, 872 (1989)

(citation omitted).

              The first issue is whether Grandmother had a right to be heard in the abuse

and neglect proceeding pursuant to W. Va. Code § 49-4-601(h). It provides:

              (h) Right to be heard. In any proceeding pursuant to this article,
              the party or parties having custodial or other parental rights or
              responsibilities to the child shall be afforded a meaningful
              opportunity to be heard, including the opportunity to testify
              and to present and cross-examine witnesses. Foster parents,




       4
         The GAL argued that this Court lacks jurisdiction in this matter because the circuit
court’s order denying Grandmother’s motion to intervene “is not a final order under the
provisions of R. Civ. P. 54(b).” We find no merit to this argument. In State ex rel. C. H.
v. Faircloth, 240 W. Va. 729, 736-37 n.12, 815 S.E.2d 540, 547-48 n.12 (2018), the Court
provided:

              We note that the West Virginia Rules of Civil Procedure
              regarding intervention generally do not apply to abuse and
              neglect proceedings under Chapter 49 and therefore are not
              controlling. See W.V.R.C.P. 81(a)(7) (“Only rules 5(b), 5(e),
              and 80 apply in juvenile proceedings.”). Nevertheless, the
              Rule provides useful guidelines for the issue of intervention,
              generally.

              Additionally, in Stern v. Chemtall, Inc., 217 W. Va. 329, 617 S.E.2d 876
(2005), this Court granted an appeal from a denial of a motion to intervene. See also Louis
J. Palmer, Jr., and The Hon. Robin Jean Davis, Litigation Handbook on West Virginia
Rules of Civil Procedure, Rule 24, § 24[2][e] (5th ed. 2017) (“An order denying
intervention is final and immediately appealable.”).

                                              6
              preadoptive parents, and relative caregivers shall also have a
              meaningful opportunity to be heard.

              This Court has previously recognized that W. Va. Code § 49-4-601(h)

establishes a “two-tiered framework.” State ex rel. R.H. v. Bloom, No. 17-0002, 2017 WL

1788946, *3 (W. Va. May 5, 2017) (memorandum decision). In State ex rel. H.S. v. Beane,

240 W. Va. 643, 647, 814 S.E.2d 660, 664 (2018), the Court discussed this “two-tiered

framework” as follows:

              Parties having “custodial or other parental rights or
              responsibilities” are entitled to both “a meaningful opportunity
              to be heard” and “the opportunity to testify and to present and
              cross-examine witnesses.” See W. Va. Code § 49-4-601(h). In
              contrast, however, “[f]oster parents, preadoptive parents, and
              relative caregivers” are only granted the right to “a meaningful
              opportunity to be heard.”

              In the instant case, we find that Grandmother does not fit into any of the

categories set forth in W. Va. Code § 49-4-601(h). During oral argument in this matter,

counsel for Grandmother conceded that she is not a party having custodial rights or

responsibilities which would entitle her to the greater rights set forth in the first sentence

of W. Va. Code § 49-4-601(h). She also conceded that Grandmother did not claim to be a

“relative caregiver,” which would entitle her to the right to “a meaningful opportunity to

be heard” set forth in the second sentence of the statute. However, counsel asserted during

oral argument that Grandmother could potentially qualify as a “preadoptive parent” and

thus be entitled to a “meaningful opportunity to be heard.” This assertion was not raised

in Grandmother’s brief. Further, counsel did not cite, nor have we found, any caselaw or

statutory law that supports the argument that a grandparent seeking to intervene in an abuse

                                              7
and neglect matter who has not had prior custody of the child can be considered a

“preadoptive parent.” 5

              Because Grandmother did not establish that she fit into any of the categories

in W. Va. Code § 49-1-601(h), we conclude that the circuit court did not err by denying

her a “meaningful opportunity to be heard” under this statute.

              The next issue we address is Grandmother’s contention that the circuit court

erred by denying her request for custody of the child. We acknowledge at the outset that

this issue does not fit neatly into an established procedural framework. Viewing the issue

narrowly, this is an appeal of the circuit court’s order denying Grandmother’s motion to

intervene in an abuse and neglect proceeding, and the plain language of the the grandparent

preference statute does not give a grandparent the right to intervene in an abuse and neglect

proceeding. Further, when Grandmother sought to intervene in October of 2019, the

parents’ parental rights had not been terminated, and a placement decision had not been

made. However, according to the DHHR’s Rule 11(j) update, 6 the parents’ parental rights




       5
        See State v. LaRock, 196 W. Va. 294, 302, 470 S.E.2d 613, 621 (1996) (“Although
we liberally construe briefs in determining issues presented for review, issues which are .
. . mentioned only in passing but are not supported with pertinent authority, are not
considered on appeal.”); State v. Lilly, 194 W. Va. 595, 605 n. 16, 461 S.E.2d 101, 111 n.
16 (1995) (“[A]ppellate courts frequently refuse to address issues that appellants . . . fail to
develop in their brief.”).
       6
          Pursuant to Rule 11(j) of the West Virginia Rules of Appellate Procedure, “[t]he
parties shall provide a written statement of any change in the circumstances that were set
forth in the briefs within one week of any oral argument scheduled by the Court or within
such other time as may be specified by order.”

                                               8
have now been terminated, and there is a permanency plan for the child—adoption by the

foster family. Moreover, all of the parties to this appeal—Grandmother, the DHHR, and

the GAL—have asserted substantive arguments regarding whether placement with

Grandmother is in the child’s best interest.

              Accordingly, it is clear that the child’s placement is the primary issue herein.

We find that the best interests of the child, including the need to achieve permanency, 7 will

best be served by the Court addressing this issue, despite the fact that the order on appeal

is the denial of a motion to intervene. With that background in mind, we proceed to

examine our grandparent preference statute.

              This Court has noted that “[t]he Legislature adopted the so-called

‘grandparent preference’ to govern the adoption of children whose parents’ parental rights

have been terminated through abuse and neglect proceedings.” In re Elizabeth F., 225 W.

Va. 780, 786, 696 S.E.2d 296, 302 (2010). The grandparent preference statute is contained

in W. Va. Code § 49-4-114(a)(3). 8 It provides:




       7
         It is well-established that every child is entitled to permanency to the greatest
extent the legal system can ensure it. See State ex rel. Amy M. v. Kaufman, 196 W. Va. 251,
470 S.E.2d 205 (1996). Moreover, “we repeatedly have held in our case law that abuse
and neglect proceedings should be resolved as expediently as possible in order to safeguard
the well being of the young children at the heart of such proceedings.” In re Emily, 208 W.
Va. 325, 337, 540 S.E.2d 542, 554 (2000).
       8
        It is also contained in DHHR internal regulations: “The statute contemplates that
placement with grandparents is presumptively in the best interests of the child, and the
preference for grandparent placement may be overcome only where the record reviewed in
                                                                          (continued . . .)

                                               9
              For purposes of any placement of a child for adoption by the
              department, the department shall first consider the suitability
              and willingness of any known grandparent or grandparents to
              adopt the child. Once grandparents who are interested in
              adopting the child have been identified, the department shall
              conduct a home study evaluation, including home visits and
              individual interviews by a licensed social worker. If the
              department determines, based on the home study evaluation,
              that the grandparents would be suitable adoptive parents, it
              shall assure that the grandparents are offered the placement of
              the child prior to the consideration of any other prospective
              adoptive parents.

              When examining this statute, we are mindful of our rules of statutory

interpretation. This Court has held that in deciding the meaning of a statutory provision,

“[w]e look first to the statute’s language. If the text, given its plain meaning, answers the

interpretive question, the language must prevail and further inquiry is foreclosed.”

Appalachian Power Co. v. State Tax Dep’t of W. Va., 195 W. Va. 573, 587, 466 S.E.2d

424, 438 (1995); see also Syl. Pt. 2, Crockett v. Andrews, 153 W. Va. 714, 172 S.E.2d 384

(1970) (“Where the language of a statute is free from ambiguity, its plain meaning is to be

accepted and applied without resort to interpretation.”); and Syl. Pt. 2, State v. Epperly,

135 W. Va. 877, 65 S.E.2d 488 (1951) (“A statutory provision which is clear and

unambiguous and plainly expresses the legislative intent will not be interpreted by the

courts but will be given full force and effect.”).




its entirety establishes that such placement is not in the best interests of the child.” See
West Virginia Department of Health and Human Resources, Adoption Policy § 7.3 (2020).

                                              10
              This Court has addressed the grandparent preference statute on numerous

occasions. In Napoleon S., the Court held:

                      West Virginia Code § [49-4-114(a)(3)] provides for
              grandparent preference in determining adoptive placement for
              a child where parental rights have been terminated and also
              incorporates a best interests analysis within that determination
              by including the requirement that the DHHR find that the
              grandparents would be suitable adoptive parents prior to
              granting custody to the grandparents. The statute contemplates
              that placement with grandparents is presumptively in the best
              interests of the child, and the preference for grandparent
              placement may be overcome only where the record reviewed
              in its entirety establishes that such placement is not in the best
              interests of the child.

                     By specifying in West Virginia Code § [49-4-
              114(a)(3)]    that the home study must show that the
              grandparents “would be suitable adoptive parents,” the
              Legislature has implicitly included the requirement for an
              analysis by the Department of Health and Human Resources
              and circuit courts of the best interests of the child, given all
              circumstances of the case.

Syl. Pts. 4 & 5, Napoleon S., 217 W. Va. 254, 617 S.E.2d 801 (emphasis added).

              We have provided that “[t]he grandparent preference must be considered in

conjunction with [this Court’s] long standing jurisprudence that the primary goal in cases

involving abuse and neglect . . . must be the health and welfare of the children.” In re

Hunter H., 227 W. Va. 699, 703, 715 S.E.2d 397, 401 (2011) (citation omitted).

Additionally, the Court has noted that “[t]he preference is just that—a preference. It is not

absolute.” In re K.E., 240 W. Va. 220, 225, 809 S.E.2d 531, 536 (2018).

              Grandmother argues that the grandparent preference statute, along with her

approved home study, should have resulted in the child being placed in her custody.

                                             11
Further, Grandmother argues that under our holding in Napoleon S., placement with a

grandparent is presumptively in the best interest of the child, and this preference may only

be overcome where the record reviewed in its entirety establishes that such placement is

not in the best interest of the child. The circuit court did not make such a finding in its

order. In the absence of such a finding, Grandmother asserts that the child should have

been placed in her custody.

              The DHHR argues that the grandparent preference statute “does not, by itself,

. . . provide [Grandmother] with any right and, instead, provides that because she is the

child’s grandparent that she will be given first consideration in the adoption of her

grandchild.” While acknowledging that Grandmother had an approved home study, the

DHHR stated that it provided numerous updates to the circuit court throughout the abuse

and neglect proceedings stating that it had “concerns” about placing the child with

Grandmother. 9   Moreover, the DHHR asserts that Grandmother has other means of

enforcing her rights under the grandparent preference statute. 10

              The GAL asserts numerous factual reasons why it is not in the child’s best

interest to be placed with Grandmother, including: 1) Grandmother lost custody of a child

in a prior abuse and neglect case; 2) an allegation that Grandmother and the child’s mother




       These updates do not provide specific details describing the “concerns” the DHHR
       9

had about Grandmother.

       The DHHR stated that Grandmother could file writs of prohibition and/or
       10

mandamus if she believes the grandparent preference statute is not being considered.

                                             12
had a physical altercation in the child’s presence; and 3) concerns raised by CPS workers

in a prior abuse and neglect case. While acknowledging that Grandmother had previously

received an approved home study, the GAL asserts that Grandmother could not currently

pass a home study because her husband, a convicted felon who was recently released from

incarceration, is now living in Grandmother’s home. 11

              Upon review, we find that the grandparent preference statute provides that

adoption by a grandparent is presumptively in the child’s best interest. Under our holding

in syllabus point four of Napoleon S., this presumption may only be overcome when the

record reviewed in its entirety demonstrates that placement with a grandparent is not in the

child’s best interest. In this matter, Grandmother has an approved home study. However,

the DHHR and the GAL objected to placement with her, both during the proceedings below

and before this Court. The GAL spends considerable time arguing facts that are not in the

record before this Court, and we have no way to meaningfully assess these arguments.

Similarly, the Court has received conflicting arguments on whether Grandmother’s

husband now lives in her residence. Again, we have no meaningful way to resolve these

conflicting arguments. We note that Grandmother has not had an opportunity to respond




       11
         The DHHR provided this Court with a Rule 10(i) update regarding this issue.
This update provides that Grandmother’s husband’s parole officer “said she understands
that sometimes [Grandmother and her husband] live together and sometimes they live
apart.” During oral argument, counsel for Grandmother indicated that it was her
understanding that Grandmother’s husband has his own separate residence.

                                            13
to the issues raised by the GAL, nor did Grandmother have a chance to contest any of the

“concerns” the DHHR expressed to the circuit court about placing the child in her custody.

                Therefore, under the specific facts of this case, we find that the most efficient

way to resolve this matter is a remand to the circuit court with directions for it to hold an

evidentiary hearing in which Grandmother, as well as the DHHR and the GAL, are allowed

to fully participate and address whether placement with Grandmother is in the child’s best

interest. 12 Such a hearing is necessary for the circuit court to make the mandatory findings

set forth by this Court in syllabus point four of Napoleon S.—whether the preference for

grandparent placement has been overcome when reviewing the record in its entirety. As

in all cases involving children, the polar star is the best interests of the child. “[A] crucial

component of the grandparent preference is that the adoptive placement of the subject child

with his/her grandparents must serve the child’s best interests. Absent such a finding,

adoptive placement with the child’s grandparents is not proper.” In re Elizabeth F., 225 W.

Va. at 786, 696 S.E.2d at 302. Adoption by a child’s grandparents is permitted only if such

adoptive placement serves the child’s best interests based upon a thorough review of the

entire record. See In re Aaron H., 229 W.Va. 677, 735 S.E.2d 274 (2012).

                We emphasize that our ruling in this case does not mandate that every

grandparent seeking custody of a child pursuant to the grandparent preference statute is

entitled to an evidentiary hearing. However, an evidentiary hearing is necessary in this




       12
            The circuit court may also permit the foster parents to participate in this hearing.

                                                14
matter because Grandmother had an approved home study, but was denied placement of

the child with no explanation as to why the grandparent preference had been overcome. 13

               Finally, we urge the circuit court, and all of the parties herein, to conclude

the evidentiary hearing and the child’s ultimate placement as quickly and expeditiously as

possible. We have held that “[c]hild abuse and neglect cases must be recognized as being

among the highest priority for the courts’ attention. Unjustified procedural delays wreak

havoc on a child’s development, stability and security.” Syl. Pt. 1, in part, In the Interest

of Carlita B., 185 W. Va. 613, 408 S.E.2d 365 (1991). We have also recognized “matters

involving the abuse and neglect of children shall take precedence over almost every other

matter with which a court deals on a daily basis, and it clearly reflects the goal that such

proceedings must be resolved as expeditiously as possible.” Syl. Pt. 5, in part, Carlita B.




       13
          While the grandparent preference statute does not mandate that every grandparent
asserting the preference is entitled to an evidentiary hearing, this Court regularly reviews
cases involving this issue in which the grandparent has been permitted to testify. In a recent
case, In re J.P., ––– W. Va. ––––, 844 S.E.2d 165, 172 (2020), the Court considered a
circuit court’s order placing a child with the foster parents, rather than the child’s
grandfather. The circuit court arrived at its ruling after allowing the grandfather to
intervene and testify at an evidentiary hearing. See also In re L.M., 235 W. Va. 436, 774
S.E.2d 517 (2015) (the circuit court held a placement hearing and allowed both
grandparents who sought placement to testify, as well as hearing testimony from the
DHHR); In re Aaron H., 229 W. Va. 677, 735 S.E.2d 274 (the circuit court held a placement
hearing and heard testimony from the foster parents, and a grandparent arguing for
placement based on the grandparent preference statute); In re Hunter H., 227 W. Va. 699,
715 S.E.2d 397 (2011) (the circuit court held a placement hearing and allowed both the
foster parents and the grandparent to testify).

                                             15
              To facilitate the commencement and conclusion of the remand proceedings,

we issue the mandate of the Court contemporaneously with the issuance of this opinion.

                                   IV. CONCLUSION

              We reverse the circuit court’s January 7, 2020, order. This case is remanded

for further proceedings on an expedited basis consistent with this opinion. The mandate of

the Court shall issue forthwith.



                                                Reversed and Remanded With Directions.




                                           16